
	
		I
		112th CONGRESS
		2d Session
		H. R. 4325
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Markey (for
			 himself, Mr. Holt,
			 Mr. Owens,
			 Ms. Woolsey, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide that the Secretary of the Interior may accept
		  bids on any new oil and gas leases of Federal lands (including submerged lands)
		  only from bidders certifying that all oil produced pursuant to such leases, and
		  all refined petroleum products produced from such oil, shall be offered for
		  sale only in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep America’s Oil Here
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 is taking a number of steps to reduce domestic consumption of oil, many of
			 which will soon take effect.
			(2)In 2007, the
			 Congress passed the Energy Independence and Security Act of 2007 (Public Law
			 110–140), which increased fuel economy standards to at least 35 miles per
			 gallon by 2020 and established renewable fuel standards to ensure that enough
			 renewable fuel is produced by 2022 to reduce the need for 1.6 million barrels
			 of oil per day. These programs to reduce our domestic oil consumption have yet
			 to be fully implemented.
			(3)The administration
			 of President Obama is accelerating the implementation of the fuel economy
			 standards and greenhouse gas emission standards.
			(4)In 2010, the
			 President issued a rule that required increased fuel economy and decreased
			 global warming emissions for light-duty vehicles produced in model years
			 2012–2016. This rule is in the process of being implemented, and will reduce
			 the need for an additional 1.9 million barrels of oil per day by 2030 and
			 reduce the need for 2.3 million barrels of oil per day by 2040.
			(5)In 2011, the
			 President issued a proposed rule to implement increased fuel economy and
			 decreased global warming emissions for light duty vehicles produced in model
			 years 2017–2025. This rule, once fully implemented, will reduce the need for an
			 additional 1.5 million barrels of oil per day by 2030 and reduce the need for
			 2.4 million barrels of oil per day by 2040.
			(6)These actions will
			 help reduce domestic consumption of crude oil, which is an exhaustible natural
			 resource. These measures represent only a portion of Federal Government efforts
			 to assist economic growth and reduce economic pressures relating to high oil
			 prices.
			(7)As the result of
			 actions undertaken by the Congress and the executive branch, domestic oil
			 production has ramped up considerably. Oil production is currently at its
			 highest level since 2003, while production of oil and natural gas liquids
			 combined are at their highest level since 1997. Domestic oil production is
			 expected to continue rising through 2020. Restrictions on exports of oil
			 produced on public lands are a necessary and appropriate complement to energy
			 efficiency measures and will help to ensure a reliable and affordable supply of
			 such oil and refined products from such oil.
			3.No
			 foreign sales of oil produced on Federal landsThe Secretary of the Interior may accept
			 bids on any new oil and gas leases of Federal lands (including submerged lands)
			 under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) only from bidders certifying that all
			 crude oil produced under such leases, and all refined petroleum products
			 produced from such crude oil, shall be offered for sale only in the United
			 States.
		4.WaiverThe President may provide for waiver of the
			 application of section 3 with respect to a lease in a case in which—
			(1)the President
			 determines that such a waiver is in the national interest because it—
				(A)will not lead to
			 an increase in domestic consumption of crude oil obtained from countries
			 hostile to United States interests or that have political and economic
			 instability that compromises energy supply security;
				(B)will not lead to
			 higher costs to oil refiners that purchase the crude oil than such refiners
			 would have to pay for crude oil in the absence of such a waiver; and
				(C)will not lead to
			 higher gasoline costs paid by consumers than consumers would have to pay in the
			 absence of such a waiver;
				(2)an exchange of crude oil or refined
			 petroleum products provides for no net loss of crude oil or refined petroleum
			 products, respectively, consumed domestically;
			(3)a
			 waiver is necessary under the Constitution, a law, or an international
			 agreement; or
			(4)a standing trade agreement with a North
			 American trading partner allows for such exports, and all crude oil and refined
			 petroleum products exported under such a waiver will be consumed in North
			 America.
			5.refined petroleum
			 product definedIn this Act
			 the term refined petroleum product means any of the
			 following:
			(1)Finished
			 reformulated or conventional motor gasoline.
			(2)Finished aviation
			 gasoline.
			(3)Kerosene-type jet
			 fuel.
			(4)Kerosene.
			(5)Distillate fuel
			 oil.
			(6)Residual fuel
			 oil.
			(7)Lubricants.
			(8)Waxes.
			(9)Petroleum
			 coke.
			(10)Asphalt and road
			 oil.
			
